Fourth Court of Appeals
                                San Antonio, Texas
                                    November 19, 2014

                                    No. 04-14-00648-CR

                                   Sebastian B. NIXSON,
                                         Appellant

                                            v.
                                           The
                                   The STATE of Texas,
                                         Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR3758
                       Honorable Lori I. Valenzuela, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on November 19, 2014.


                                              _____________________________
                                              Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2014.

                                              _____________________________
                                              Keith E. Hottle, Clerk